DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reference electrode (claim 18) and light emitting device (claim 19) must be shown or the feature(s) canceled from the claim(s) (i.e. the drawings should show the “at least one electrode”, the “reference electrode” and the “working electrode”).  No new matter should be entered. The examiner notes that while the drawing shows element 130 as an electrode, the specification discloses “the apparatus 100 further comprises a reference electrode, and the electrode 130 is used as a counter electrode” (see paragraph [0022]). Is the electrode 130 shown in Fig. 1 the “at least one electrode” of claim 1, the counter electrode as referred to in paragraph [0022], or the reference electrode of claim 18? 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.	
Note that the functional recitations that describe the surface, the molecular bridge, and the at least one electrode are interpreted as an intended use of the claimed apparatus and are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing the intended use. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, claim 2 recites the limitation "the change" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 20 is rejected by virtue of their dependence on a rejected base claim.
Regarding claim 4, claim 2 recites the limitation "the pH" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 14-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tashiro et al. (US 2010025600A A1).
Regarding claim 1, Tashiro teaches an apparatus for analyzing and detecting interactions and reactions of molecules (abstract), comprising: 
a surface (paragraphs [0011]-[0013], “substrate”) configured to conduct electricity (paragraph [0013], “the whole of said substrate consists of a conductive material or said substrate comprises a conductive material coating layer on the surface of the substrate”); 
a molecular bridge (paragraph [0013], “biomolecule”) configured to bind to said surface (paragraph [0013]) and to bind to a molecule (paragraph [0046] teaches interactions between the biomolecule and a target that involve binding, e.g. receptor-ligand interaction); 
at least one electrode (paragraphs [0011], “opposite electrode”) configured to form an electric field between the at least one electrode and the surface (paragraphs [0020] and [0061]); and 
a solution (paragraph [0034], “solution”), wherein the surface, the molecular bridge, and at least a portion of the electrode are submerged in the solution (paragraph [0034] teach a solution is placed between a substrate on at least a portion of which a conductive material surface is comprised and an electrode facing said conductive material surface, thus the surface, the molecular bridge, and at least a portion of the electrode are submerged in the solution).
Note that the functional recitations that describe the surface, the molecular bridge, and the at least one electrode are interpreted as an intended use of the claimed apparatus and are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing the intended use. 
Note that the molecule is not positively recited structurally and are interpreted as intended uses of the claimed apparatus. 
Regarding claim 2, Tashiro teaches all of the elements of the current invention as stated above. Tashiro further teaches the apparatus further comprising a sensor (paragraph [0138] teaches detectors and microscopes) capable of measuring the change in a distance between the molecule and the surface.
Note that the functional recitations that describe the sensor are interpreted as an intended use of the claimed apparatus and are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing the intended use. 
Regarding claim 3, Tashiro teaches all of the elements of the current invention as stated above. Tashiro further teaches wherein the molecule is directly bound to the molecular bridge (paragraph [0046] teaches interaction between biomolecules, i.e. hybridization of probe nucleic acid and target nucleic acid, antigen-antibody interaction, receptor-ligand interaction, which involve binding of a target molecule to the immobilized biomolecule).
Regarding claim 5, Tashiro teaches all of the elements of the current invention as stated above. Tashiro further teaches wherein the surface comprises a glass substrate (paragraph [0013] teaches the whole of said substrate consists of a conductive material or said substrate comprises a conductive material coating layer on the surface of the substrate, wherein the substrate consists of glass) coated with a metal film (paragraph [0013] teaches a conductive material coating layer comprises metal, i.e. gold, nickel, etc.).
Regarding claim 6, Tashiro teaches all of the elements of the current invention as stated above. Tashiro further teaches wherein the metal film has a thickness of about 47 nm (paragraph [0070] teaches the conductive material coating layer can be 0.1 micrometers, which is broadly interpreted as about 47 nm) and comprises gold (paragraph [0013]).
Regarding claim 7, Tashiro teaches all of the elements of the current invention as stated above. Tashiro further teaches wherein the surface comprises a glass substrate coated with indium tin oxide (paragraph [0101]).
Regarding claim 14, Tashiro teaches all of the elements of the current invention as stated above. Tashiro further teaches wherein the at least one electrode is disposed in the solution so that a direction of the electric field generated is substantially orthogonal to the surface (Fig. 1 and paragraphs [0012]-[0013], [0026], and [0034] teach a solution is placed between a substrate comprising a conductive material and an electrode, wherein an electric field is applied. Based on the arrangement taught, the electrode is capable of generating an electric field with a direction that is substantially orthogonal to the surface).
Note that the functional recitations that describe the at least one electrode are interpreted as an intended use of the claimed apparatus and are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing the intended use. 
Regarding claim 15, Tashiro teaches all of the elements of the current invention as stated above. Tashiro further teaches wherein the electric field is an alternating current (AC) electric field (paragraph [0102]).
Regarding claim 16, Tashiro teaches all of the elements of the current invention as stated above. Tashiro further teaches wherein a voltage of less than 10 volts is used to generate the electric field (paragraph [0034], “voltage ranges from 0.1 to 4 V”).
Regarding claim 17, Tashiro teaches all of the elements of the current invention as stated above. Tashiro further teaches wherein the electric field comprises a frequency from about 0.1 Hz to 10,000 Hz (paragraph [0102], “frequency can be 10 Hz to 1 MHz”).
Regarding claim 19, Tashiro teaches all of the elements of the current invention as stated above. Tashiro further teaches the  apparatus further comprising a light emitting device, wherein the light emitting device is selected from the group consisting of a laser, a light emitting diode, and a superluminescent light emitting diode (paragraphs [0138], [0140], “laser”).

Claims 1-5, 10, 12-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang et al. (Fang et al., “Real-time monitoring of phosphorylation kinetics with self-assembled nano-oscillators”, Angew. Chem. Int. Ed. 2015, 54, 2538 -2542).
Regarding claim 1, Fang teaches an apparatus (Fig. 1) for analyzing and detecting interactions and reactions of molecules (Fig. 1), comprising: 
a surface (Fig. 1, “gold-coated coverslip”, interpreted as the coverslip) configured to conduct electricity; 
a molecular bridge (abstract, “molecular linker”) configured to bind to said surface and to bind to a molecule (abstract teaches the molecular linker tethers a gold surface to a gold nanoparticle); 
at least one electrode (Fig. 1, “RE”) configured to form an electric field between the at least one electrode and the surface (Fig. 1 and abstract, “electric field”); and 
a solution (Fig. 1 and page 2539, right column, first full paragraph, “solution”) , wherein the surface, the molecular bridge, and at least a portion of the electrode are submerged in the solution (Fig. 1).
Regarding claim 2, Fang teaches all of the elements of the current invention as stated above. Fang further teaches the apparatus further comprising a sensor (Fig. 1, “CCD camera”) configured to measure the change in a distance between the molecule and the surface (Fig. 1 description, “measure the distance d between nanoparticle and Au-coated coverslip”).
Regarding claim 3, Fang teaches all of the elements of the current invention as stated above. Fang further teaches wherein the molecule is directly bound to the molecular bridge (Fig. 1).
Regarding claim 4, Fang teaches all of the elements of the current invention as stated above. Fang further teaches wherein the pH value of the solution is about 5.3 (page 2539, right column, first full paragraph teaches “we varied the solution pH from 4 to 8”).
Regarding claim 5, Fang teaches all of the elements of the current invention as stated above. Fang further teaches wherein the surface comprises a glass substrate coated with a metal film (Fig. 1, “gold-coated coverslip”).
Regarding claim 10, Fang teaches all of the elements of the current invention as stated above. Fang further teaches wherein the molecular bridge has a length from about 10 nm to about 999 nm (page 2539, right column, first paragraph, teaches the biotin-PEG linker was 80 nm long).
Regarding claim 12, Fang teaches all of the elements of the current invention as stated above. Fang further teaches wherein the molecular bridge comprises an electrically neutral polymer (page 2539, right column, first paragraph, “biotin-PEG linker”).
Regarding claim 13, Fang teaches all of the elements of the current invention as stated above. Fang further teaches wherein the electrically neutral polymer is polyethylene glycol (PEG) with a number average molar mass of 1.6 kD to 160 kD (page 2539, left column, last paragraph, “MW=10000”).
Regarding claim 14, Fang teaches all of the elements of the current invention as stated above. Fang further teaches wherein the at least one electrode is disposed in the solution so that a direction of the electric field generated is substantially orthogonal to the surface (Fig. 1).
Regarding claim 15, Fang teaches all of the elements of the current invention as stated above. Fang further teaches wherein the electric field is an alternating current (AC) electric field (Fig. 1, “periodic potential”).
Regarding claim 16, Fang teaches all of the elements of the current invention as stated above. Fang further teaches wherein a voltage of less than 10 volts is used to generate the electric field (page 2539, right column, first full paragraph, “0.1V”).
Regarding claim 17, Fang teaches all of the elements of the current invention as stated above. Fang further teaches wherein the electric field comprises a frequency from about 0.1 Hz to 10,000 Hz (page 2539, right column, first full paragraph, “10 Hz”).
Regarding claim 20, Fang teaches all of the elements of the current invention as stated above. Fang further teaches wherein the sensor is selected from the group consisting of a surface plasmon resonance (SPR) sensor, a total internal reflection microscope, and a transmitted optical microscope (page 2539, right column, first full paragraph, “plasmonic imaging microscope”).

Claims 1-3, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paik et al. (WO 2016160131 A1).
Regarding claim 1, Paik teaches an apparatus for analyzing and detecting interactions and reactions of molecules (abstract), comprising: 
a surface (Fig. 7, elements 707, 704, 712) configured to conduct electricity (paragraph [0082]); 
a molecular bridge (Fig. 8B, capture probe 809) configured to bind to said surface and to bind to a molecule (Fig. 8B; paragraph [0084]); 
at least one electrode (Fig. 7, element 701) configured to form an electric field between the at least one electrode and the surface (paragraph [00112]); and 
a solution (paragraph [00112], “electrolyte”; Fig. 7 shows a fluidic chamber 702), wherein the surface, the molecular bridge, and at least a portion of the electrode are submerged in the solution (Fig. 7).
Regarding claim 2, Paik teaches all of the elements of the current invention as stated above. Paik further teaches the apparatus further comprising a sensor (paragraph [0087], “surface plasmon resonance imaging setup”) capable of measuring the change in a distance between the molecule and the surface.
Regarding claim 3, Paik teaches all of the elements of the current invention as stated above. Paik further teaches wherein the molecule is directly bound to the molecular bridge (Fig. 7).
Regarding claim 14, Paik teaches all of the elements of the current invention as stated above. Paik further teaches wherein the at least one electrode is disposed in the solution so that a direction of the electric field generated is substantially orthogonal to the surface (Fig. 7).
Regarding claim 15, Paik teaches all of the elements of the current invention as stated above. Paik further teaches wherein the electric field is an alternating current (AC) electric field (paragraph [00151]).
Regarding claim 16, Paik teaches all of the elements of the current invention as stated above. Paik further teaches wherein a voltage of less than 10 volts is used to generate the electric field (paragraph [00113]).
Regarding claim 17, Paik teaches all of the elements of the current invention as stated above. Paik further teaches wherein the electric field comprises a frequency from about 0.1 Hz to 10,000 Hz (paragraph [00142]).
Regarding claim 18, Paik teaches all of the elements of the current invention as stated above. Paik further teaches further comprising a second electrode (paragraph [0047], “reference electrode”), wherein the second electrode is a reference electrode (paragraph [0047], “reference electrode”) and the surface is a working electrode (paragraph [00147, “sensing electrode”; Fig. 7, sensing electrode 709).
Regarding claim 20, Paik teaches all of the elements of the current invention as stated above. Paik further teaches wherein the sensor is selected from the group consisting of a surface plasmon resonance (SPR) sensor, a total internal reflection microscope, and a transmitted optical microscope (paragraph [0087], “surface plasmon resonance imaging setup”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tashiro as applied to claim 1 above, and further in view of Fang et al. (Fang et al., Real-time monitoring of phosphorylation kinetics with self-assembled nano-oscillators, Angew. Chem. Int. Ed. 2015, 54, 2538 -2542).
Regarding claim 4, Tashiro teaches all of the elements of the current invention as stated above. Tashiro fails to teach wherein the pH value of the solution is about 5.3. Tashiro teaches the molecular bridge may comprise DNA, RNA, PNA, protein, polypeptide, sugar compound, lipid, natural small molecule, or a synthetic small molecule (paragraph [0041]).
Fang teaches an apparatus (Fig. 1) for analyzing and detecting interactions and reactions of molecules (Fig. 1), comprising: a surface (Fig. 1, “gold-coated coverslip”, interpreted as the coverslip), a molecular bridge (abstract, “molecular linker”), at least one electrode (Fig. 1, “RE”), and a solution (Fig. 1 and page 2539, right column, first full paragraph, “solution”) , wherein the surface, the molecular bridge, and at least a portion of the electrode are submerged in the solution (Fig. 1). Fang teaches varying the solution pH from 4 to 8 to test the response of the apparatus (page 2539, right column, first full paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tashiro to incorporate the teachings of Fang provide wherein the pH value of the solution is about 5.3. Doing so would have been obvious, based on routine experimentation, to find a pH for the solution for optimized performance of the apparatus, as taught by Fang. 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro as applied to claim 1 above, and further in view of Sun et al. (US 20110236984 A1).
Regarding claim 8, Tashiro teaches all of the elements of the current invention as stated above. Tashiro fails to teach wherein the surface comprises a glass substrate coated with graphene. 
Sun teaches an analyte detection system comprising electrodes and probes (abstract). Sun teaches a surface is modified with a substrate that comprises at least one layer of a conductor, such as graphene, a noble metal, or noble metal alloy, to use as an electrode layer. Sun teaches that electrodes as graphene provide superior resolution and electrical transduction due to its single layer thickness and electrical properties (paragraph [0153]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tashiro to incorporate the teachings of Sun to provide the surface comprises a glass substrate coated with graphene. Doing so would utilize known electrode materials in the art, as taught by Sun, which would have a reasonable expectation of improving the resolution and transduction of the apparatus.
Regarding claim 9, Tashiro teaches all of the elements of the current invention as stated above. Tashiro fails to teach wherein the surface comprises a glass substrate coated with a thin carbon film. Sun teaches an analyte detection system comprising electrodes and probes (abstract). Sun teaches a surface is modified with a substrate that comprises at least one layer of a conductor, such as graphene (i.e. thin carbon film), a noble metal, or noble metal alloy, to use as an electrode layer. Sun teaches that electrodes as graphene provide superior resolution and electrical transduction due to its single layer thickness and electrical properties (paragraph [0153]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tashiro to incorporate the teachings of Sun to provide the surface comprises a glass substrate coated with a thin carbon film. Doing so would utilize known electrode materials in the art, as taught by Sun, which would have a reasonable expectation of improving the resolution and transduction of the apparatus.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro as applied to claim 1 above, and further in view of Makino et al. (US 20020076717 A1).
Regarding claim 10, Tashiro teaches all of the elements of the current invention as stated above. Tashiro fails to explicitly teach wherein the molecular bridge has a length from about 10 nm to about 999 nm.
Makino teaches a method for detecting nucleic acid fragments (abstract) comprising probe molecules on electrodes (abstract; Fig. 1). Makino teaches probe molecules fixed to electrodes comprise DNA fragments that are one of 3 to 50 mers (note that “mer” is interpreted as one nucleotide unit, which is about 3.3 nm, thus 50 mer is 165 nm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tashiro to incorporate the teachings of Makino to provide wherein the molecular bridge has a length from about 10 nm to about 999 nm. Doing so would utilize known lengths of molecular probes in the art, as taught by Makino, which would have a reasonable expectation as functioning to bind to a molecule for detection. 
Regarding claim 11, Tashiro in view of Makino teaches all of the elements of the current invention as stated above. Tashiro further teaches wherein the molecular bridge comprises a deoxyribonucleic acid (DNA) sequence (paragraph [0041]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tashiro as applied to claim 10 above, and further in view of Goldberg et al. (US 20050048599 A1).
Regarding claim 12, Tashiro in view of Makino teach all of the elements of the current invention as stated above. Tashiro in view of Makino fails to teach wherein the molecular bridge comprises an electrically neutral polymer.
Goldberg teaches an apparatus for detection of biomolecules (abstract; Fig 1). Goldberg teaches that targets can comprise any material or molecule for which a specific probe can be developed (paragraph [0460]). Goldberg teaches an affinity component is fixed to electrodes to which microorganisms adhere (paragraph [0040]), wherein the affinity component may comprise a polymer that has intrinsically low affinity for microorganisms, such as polyethylene glycol (paragraph [0064]). Goldberg teaches that it is preferable to have a passivation layer over the electrode, such as polyethylene glycol, such that proteins and nucleic acids are not detrimentally affected by the chemical or physical properties of the passivation layer directly and that the passivation layer not have a significantly detrimental effect on the redox reactions that occur at the electrode (paragraphs [0246]-[0247]). Goldberg teaches that the passivation layer is modified with functional groups to which probes for detection can be attached (paragraph [0247]). Goldberg teaches wherein the passivation layer can be at least 25 nm thick, so that the interactions of targets and probes with products of redox reactions at electrodes are reduced (paragraph [0247]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tashiro in view of Makino to incorporate the teachings of Goldberg to provide wherein the molecular bridge comprises an electrically neutral polymer (i.e. polyethylene glycol). Doing so would improve detection by reducing the interactions of interfering molecules that can be detrimental to the electrode, as taught by Goldberg.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tashiro in view of Makino and Goldberg as applied to claim 12 above, and further in view of Fang et al. (Fang et al., Real-time monitoring of phosphorylation kinetics with self-assembled nano-oscillators, Angew. Chem. Int. Ed. 2015, 54, 2538-2542).
Regarding claim 13, Tashiro in view of Makino and Goldberg teaches all of the elements of the current invention as stated above. Tashiro in view of Makino and Goldberg further teaches wherein the electrically neutral polymer is polyethylene glycol (PEG) (see above claim 12; Goldberg, paragraphs [0064]). Tashiro in view of Makino and Goldberg fails to explicitly teach the PEG with a number average molar mass of 1.6 kD to 160 kD.
Fang teaches an apparatus (Fig. 1) for analyzing and detecting interactions and reactions of molecules (Fig. 1), comprising: a surface (Fig. 1, “gold-coated coverslip”, interpreted as the coverslip), a molecular bridge (abstract, “molecular linker”), at least one electrode (Fig. 1, “RE”), and a solution (Fig. 1 and page 2539, right column, first full paragraph, “solution”) , wherein the surface, the molecular bridge, and at least a portion of the electrode are submerged in the solution (Fig. 1). Fang teaches wherein the molecular bridge comprises an electrically neutral polymer, polyethylene glycol (PEG), with a number average molar mass of 1.6 kD to 160 kD (page 2539, left column, last paragraph, “MW=10000”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tashiro in view of Makino and Goldberg to incorporate the teachings of Fang to provide the PEG with a number average molar mass of 1.6 kD to 160 kD. Doing so would utilize known masses of PEG in the art, as taught by Fang, which would have a reasonable expectation of successfully linking molecules to a surface. 

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro as applied to claim 1 above, and further in view of Goldberg et al. (US 20050048599 A1).
Regarding claim 18, Tashiro teaches all of the elements of the current invention as stated above. While Tashiro teaches the surface is a working electrode (paragraph [0013], teaches the substrate consists of a conductive material or said substrate comprises a conductive material coating layer on the surface of the substrate, which is interpreted as a working electrode), Tashiro fails to teach the apparatus further comprising a second electrode, wherein the second electrode is a reference electrode.
Goldberg teaches an apparatus for detection of biomolecules (abstract; Fig 1). Goldberg teaches wherein the apparatus includes a reference electrode (paragraph [0152], Fig. 4A, element 190) and a working electrode (200) wherein the reference electrode is placed above the probe electrode 200 (Fig. 4A). Goldberg teaches the electrodes are placed so that the electric field between the two electrodes is substantially uniform (paragraph [0152]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tashiro to incorporate the teachings of Goldberg to provide the apparatus further comprising a second electrode, wherein the second electrode is a reference electrode and the surface is a working electrode. Doing so would utilize known arrangements of electrodes that would have a reasonable expectation of successfully providing a uniform electric field, as taught by Goldberg.
Regarding claim 20, Tashiro teaches all of the elements of the current invention as stated above. While Tashiro teaches optical detectors (paragraph [0138]), Tashiro fails to explicitly teach wherein the sensor is selected from the group consisting of a surface plasmon resonance (SPR) sensor, a total internal reflection microscope, and a transmitted optical microscope.
Goldberg teaches an apparatus for detection of biomolecules (abstract; Fig 1). Goldberg teaches real-time monitoring using optical methods wherein the optical detection is selected from the group consisting of a surface plasmon resonance (SPR) sensor, a total internal reflection microscope, and a transmitted optical microscope (paragraph [0035], [0177], [0291]). Goldberg teaches that SPR is well suited to the apparatus, in that the gold surface can serve both as a reflective surface, as well as the electrode for use in reaction acceleration and binding force discrimination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tashiro to incorporate the teachings of Goldberg to provide wherein the sensor is selected from the group consisting of a surface plasmon resonance (SPR) sensor, a total internal reflection microscope, and a transmitted optical microscope. Doing so would utilize known optical detectors in the art as taught by Goldberg, which would have a reasonable expectation of successfully improving analysis and detection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang (WO 2005108612 A2) teaches a biosensor for detection of nucleic acids, wherein the biosensor comprises an electrode pair (abstract). Wang teaches the biosensor comprises that a probe is attached to the surface of an electrode, such as a gold electrode (paragraph [0055]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798                                                                                                                                                                                                        


/Kathryn Wright/Primary Examiner, Art Unit 1798